Case 6:20-cr-00037 Document1 Filed on 02/20/20 in TXSD Page 1 of 2

United States Courts

UNITED STATES DISTRICT COURT sone TLED
SOUTHERN DISTRICT OF TEXAS FEB 20 2020
id J. dl
VICTORIA DIVISION pai ot Court,
UNITED STATES OF AMERICA § :
§
v. § CRIMINAL NUMBER
§ _
ROSA MIRIAM VENTURA g Ve 4 0 - 0 3/
SONIA MARIBEL MORALES-PEREZ § :
DEON MICHAEL BISHOP §
XIOMARA MARTINEZ-PRASIT §
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE

Between on or about June 6, 2015 and on or about October 27, 2019, the Southern
District of Texas and elsewhere within the jurisdiction of the Court, the defendants;
ROSA MIRIAM VENTURA,
SONIA MARIBEL MORALES-PEREZ,
DEON MICHAEL BISHOP,
and XIOMARA MARTINEZ-PRASIT,
knowingly and in reckless disregard of the fact that aliens had come to, entered, and remained in
the United States in violation of law, did knowingly and intentionally conspire and agree
together, with each other, and with other persons known and unknown to the Grand Jury, to

transport, move, attempt to transport, and attempt to move said aliens within the United States in

furtherance of such violation of law by means of a motor vehicle.
Case 6:20-cr-00037 Document1 Filed on 02/20/20 in TXSD Page 2 of 2

In violation of Title 8, United States Code, Sections 1324(a)(1)(A)(i1),

1324(a)(1)(A)(v)(D, and 1324(a)(1)(B)(i).

' A TRUE BILL:

ORIGINAL SIGNATURE ON FILE
' FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

By: Care’ MubertBovth

PATTI HUBERT BOOTH
Assistant United States Attorney

 
